Exhibit 10.2
THE CHUBB CORPORATION
LONG-TERM INCENTIVE PLAN (2009)
DEFERRED STOCK UNIT AGREEMENT
     DEFERRED STOCK UNIT AGREEMENT, dated as of April 28, 2009, by and between
The Chubb Corporation (the “Corporation”) and • (the “Participant”), pursuant to
The Chubb Corporation Long-Term Incentive Plan (2009) (the “Plan”). Capitalized
terms that are not defined herein shall have the same meanings given to such
terms in the Plan. If any provision of this Agreement conflicts with any
provision of the Plan (as either may be interpreted from time to time by the
Committee), the Plan shall control.
     WHEREAS, pursuant to the provisions of the Plan, the Participant has been
granted Deferred Stock Units; and
     WHEREAS, the Participant and the Corporation desire to enter into this
Agreement to evidence and confirm the grant of such Deferred Stock Units on the
terms and conditions set forth herein.
     NOW, THEREFORE, the Participant and Corporation agree as follows:
     1. Grant of Deferred Stock Units. Pursuant to the provisions of the Plan,
the Corporation on the date set forth above (the “Grant Date”) has granted and
hereby evidences the grant to the Participant, subject to the terms and
conditions set forth herein and in the Plan, of an award of 2,481 Deferred Stock
Units (the “Award”).
     2. Restrictions on Transfer. Until settlement of the Deferred Stock Units
in accordance with Section 5 or Section 7, the Deferred Stock Units may not be
sold, assigned, hypothecated, pledged, or otherwise transferred or encumbered in
any manner except (i) by will or the laws of descent and distribution or (ii) to
a Permitted Transferee (as defined in Section 11(c) of the Plan) with the
permission of, and subject to such conditions as may be imposed by, the
Committee.
     3. No Rights as a Shareholder. Until shares of Stock are issued, if at all,
in satisfaction of the Corporation’s obligations under this Award, in accordance
with Section 5 or 7, the Participant shall have no rights as a shareholder.

-1-



--------------------------------------------------------------------------------



 



     4. Dividend Equivalents. Without limiting the generality of the foregoing,
until settlement of the Deferred Stock Units in accordance with Section 5 or 7,
as soon as practicable after dividends are paid on the Stock, the Participant
shall be paid an amount in cash equal to the amount of dividends paid on that
number of shares of the Stock as is equal to the number of the Participant’s
Deferred Stock Units. In any event, such payments shall be made by the
March 15th following the year in which the actual dividends are paid on shares
of Stock.
     5. Settlement of Deferred Stock Units. The Corporation shall deliver to the
Participant that number of shares of Stock as is equal to the number of Deferred
Stock Units covered by the Award within 90 days after the earlier of (i) death,
(ii) Disability, or (iii) Separation from Service. Notwithstanding the
immediately preceding sentence, but subject to such terms and conditions as the
Committee may specify, if the Participant shall have filed an election with the
Corporation (and on a form acceptable to the Committee) not later than the
December 31 preceding the Grant Date, the shares of Stock deliverable in respect
of Deferred Stock Units shall be issued at such later time as shall be specified
in such election. Notwithstanding anything in this Agreement to the contrary, if
the Participant’s service on the Board of Directors is terminated for Cause, as
determined by the Committee (or if the Committee determines that the Participant
resigned from the Board of Directors in anticipation of being removed for
Cause), the Participant shall forfeit any and all rights in respect of the
Deferred Stock Units covered by the Award and such Deferred Stock Units shall be
immediately forfeited and cancelled without further action by the Corporation or
the Participant as of the date of such termination of service.
     6. Adjustment in Capitalization. In the event that the Committee shall
determine that any stock dividend, stock split, share combination, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Stock at a price substantially below fair market value, or other
similar corporate event affects the Stock such that an adjustment is required in
order to preserve, or to prevent the enlargement of, the benefits or potential
benefits intended to be made available under this Award, then the Committee
shall, in such manner as the Committee may deem equitable (in its sole
discretion), adjust any or all of the number and kind of units subject to this
Award and/or, if deemed appropriate, make provision for a cash payment to the
person holding this Award, provided, however, that, unless the Committee
determines otherwise, the number of Deferred Stock Units subject to this Award
shall always be a whole number.
     7. Change in Control. Notwithstanding Section 5 of this Agreement,
Section 9 of the Plan shall apply in the event of a Change in Control.
     8. Acceleration. The Committee shall have the sole discretion to accelerate
the settlement of the Award, or a portion thereof, in an amount that is
necessary to

-2-



--------------------------------------------------------------------------------



 



reflect payment of state, local, or foreign tax obligations arising from the
Award, and any related federal income tax withholding, before it has settled.
     9. Notice. Any notice given hereunder to the Corporation shall be addressed
to The Chubb Corporation, Attention Secretary, 15 Mountain View Road, P.O. Box
1615, Warren, New Jersey 07061-1615, and any notice given hereunder to the
Participant shall be addressed to the participant at the Participant’s address
as shown on the records of the Corporation.
     10. Governing Law. The Award and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
New Jersey (without reference to the principles of conflicts of law).
     11. Signature in Counterpart. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signature
thereto and hereto were upon the same instrument.
     12. Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the Corporation and the Participant and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the Corporation
or the Participant or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.
     13. Amendment. The Committee may affirmatively act to amend, modify, or
terminate this Agreement at any time prior to payment in any manner not
inconsistent with the terms of the Plan. Any such action by the Committee shall
be subject to the Participant’s consent if the Committee determines that such
action would have a materially adverse effect on the Participant’s rights under
such Award, whether in whole or in part. Notwithstanding the foregoing, the
Committee, in its sole discretion, may amend an Award if it determines such
amendment is necessary or advisable for the Corporation to comply with
applicable law (including Section 409A of the Code), regulation, rule, or
accounting standard. As soon as is administratively practicable following the
date of any such amendment to this Agreement, the Corporation shall notify the
Participant of the amendment; provided, however, that failure to provide such
notice shall not invalidate or otherwise impair the enforceability of such
amendment.
     14. Sections and Other Headings. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation by its duly authorized officer, and the
Participant have executed this Agreement in duplicate as of the day and year
first above written.

            THE CHUBB CORPORATION
      By:           Secretary                      By:           Participant   
         

-4-